          Case 4:19-cv-01462-PJH Document 31 Filed 06/17/19 Page 1 of 4



     James Cai (SBN 200189)
 1   Christopher W. Loweth (SBN 201805)
     SAC Attorneys LLP
 2   1754 Technology Drive, Suite 122
     San Jose, California 95110
 3   Telephone: (408) 436-0789
     Facsimile: (408) 436-0758
 4
     Attorneys for Defendant Christian Dement
 5

 6                                     UNITED STATES DISTRICT COURT
 7                                    NORTHERN DISTRICT OF CALIFORNIA
 8

 9   TESLA, INC., a Delaware Corporation,                     Case No.: 4:19-cv-01462-PJH
                                                              Hon. Judge Phyllis J. Hamilton
10                       Plaintiff,
     v.                                                       STIPULATION FOR THE
11                                                            EXTENSION OF TIME FOR
     ZOOX, INC., a Delaware Corporation; SCOTT                DEFENDANT CHRISTIAN DEMENT
12   TURNER, an individual; SYDNEY COOPER, an                 TO ANSWER OR OTHERWISE
     individual; CHRISTIAN DEMENT, an                         RESPOND TO THE COMPLAINT
13   individual; and CRAIG EMIGH, an individual,
14                       Defendants.
15

16

17            Pursuant to Local Rule 6-1(a), it is hereby stipulated by and between Plaintiff TESLA,

18   INC. (“Tesla”) and Defendant CHRISTIAN DEMENT through their respective attorneys, that:
              1.         WHEREAS, Tesla filed a Complaint in the above-captioned case on March 20,
19
     2019;
20
              2.         WHEREAS, on April 16, 2019, Defendant DEMENT agreed to waive service as
21
     provided for by Fed. R. Civ. P. 4(d);
22
              3.         WHEREAS, pursuant to Fed. R. Civ. P. 4(d)(3), Defendant DEMENT’s time to
23
     respond to the Complaint would be June 17, 2019;
24
              4.         WHEREAS, on June 17, 2019, Tesla and Defendant DEMENT agreed to extend
25
     Defendant DEMENT’s time to respond to the Complaint to July 8, 2019;
26
              5.         and, WHEREAS, the stipulated extension will not alter the date of any event or any
27
     deadline already fixed by Court order.
28
     9963-2\4041510v1   {SACATTY/96/2/00015459.DOCX}
                                       STIPULATION--Case No. 4:19-cv-01462-PJH
          Case 4:19-cv-01462-PJH Document 31 Filed 06/17/19 Page 2 of 4




 1            NOW, THEREFORE IT IS HEREBY STIPULATED AND AGREED THAT Defendants

 2   Defendant CHRISTIAN DEMENT’S response to the Complaint is due on July 8, 2019.

 3

 4

 5
     Dated: June 17, 2019
 6

 7
     /s/ Lyndsey C. Heaton                                  /s/ Christopher W. Loweth
 8   Zachary J. Alinder (SBN 209009)                       James Cai (SBN 200189)
     zalinder@sideman.com                                   jcai@sacattorneys.com
 9
     Lyndsey C. Heaton (SBN 262883)                        Christopher W. Loweth, (SBN 201805)
10   lheaton@sideman.com                                   cloweth@sacattorneys.com
     SIDEMAN & BANCROFT LLP                                SAC ATTORNEYS LLP
11   One Embarcadero Center, 22 Fl.                         1754 Technology Drive, Suite 122
     San Francisco, California 94111                       San Jose, CA 95110
12   Telephone: (415) 392-1960                             Telephone: (408) 436-0789
13
     Attorneys for Plaintiff Tesla                         Attorneys for Defendant Christian
14                                                         Dement

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     9963-2\4041510v1   {SACATTY/96/2/00015459.DOCX}
                                     STIPULATION--Case No. 4:19-cv-01462-PJH
          Case 4:19-cv-01462-PJH Document 31 Filed 06/17/19 Page 3 of 4




 1                                             ATTESTATION

 2            Pursuant to Local Rule 5-1(i)(3), I attest that I am the ECF user whose user ID and

 3   password are being used in the electronic filing of this document, and further attest that I have

 4   obtained the consent in the filing of the document from the other signatory.

 5
                                                            /s/ Christopher W. Loweth
 6                                                         Christopher W. Loweth,

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     9963-2\4041510v1   {SACATTY/96/2/00015459.DOCX}
                                    ATTESTATION--Case No. 4:19-cv-01462-PJH
          Case 4:19-cv-01462-PJH Document 31 Filed 06/17/19 Page 4 of 4




 1                                      CERTIFICATE OF SERVICE

 2             On June 17, 2019, I electronically filed the foregoing with the Clerk of the Court by using

 3   the CM/ECF system which will send a notice of electronic filing to all persons registered for ECF.

 4   All copies of documents required to be served by Fed. R. Civ. P. 5(a) and L.R. 5-1 have been so

 5   served.
                                                            /s/ Christopher W. Loweth
 6                                                         Christopher W. Loweth,
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   9963-2\4041510v1   {SACATTY/96/2/00015459.DOCX}                                                   -2-
                               CERTIFICATE OF SERVICE--Case No. 4:19-cv-01462-PJH
